DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 01/11/2022 has been entered.  Claim 1 has been amended, no claims have been canceled, no claims have been added, and therefore, claims 1-21 remain pending in the application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-8, 11 and 18-21 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 2003/0086830 A1-Haywood et al. (hereafter Haywood).
Claim 1: “A cell and biological tissue transporting container comprising: a base member including an opening at an upper end and a first tubular portion having a center line extending vertically”:  Haywood discloses the present invention is directed to a method and apparatus for collecting, transporting, processing and storing biological samples (Para. [0002], lines 1-3).  Further, Haywood discloses a container 12 (Para. [0086], line 1, Fig. 1 and a similar base member with an opening at the upper end (open top end 22, Para. [0086], line 4), and having a first tubular portion extending vertically (illustrated below in annotated Fig. 1 below).  Additionally, annotated Fig. 5 below illustrates a center line extending vertically.

    PNG
    media_image1.png
    233
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    620
    media_image2.png
    Greyscale

“a lid body including a top plate portion to close the opening, and a second tubular portion that extends from an outer peripheral side of this top plate portion in a thickness direction of the top plate portion and fits onto the first tubular portion of the base member;”:  Haywood discloses a lid body (cap 14, Para. [0087], line 3) and the lid body (cap 14, Para. [0087], line 3) has a similar top plate portion that extends from an outer peripheral side of this top plate portion and fits onto the first tubular portion of the base member as illustrated below in annotated Fig. 2 below, (Para. [0045], lines 1-3).
“and a container body formed separately from the base member using a flexible material, the container body including a bottom wall portion, a tubular side wall portion that rises from a peripheral edge of this bottom wall portion and is inserted into the opening, and a flange that extends outward in a direction perpendicular to the center line from an upper edge of this side wall portion,”:  Haywood disclose a container body formed separately from the base member (a sample receiving holder 16, Para. [0085], line 4, Figs. 1 and 2); the sample receiving holder 16 has a flexible 


    PNG
    media_image3.png
    262
    568
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    233
    541
    media_image4.png
    Greyscale

 “wherein the base member and the lid body are provided with a lock that prevents relative movement between the base member and the lid body with the flange of the container body being clamped between an upper 

    PNG
    media_image5.png
    414
    884
    media_image5.png
    Greyscale

“the flange being configured to be compressed, by a force acting upward from the upper edge of the peripheral edge portion and a force acting downward from the top plate portion, along a line of action that is parallel to the center line and that extends through the upper edge of the peripheral edge portion.”:  Haywood disclose via Figs. 1 and 2, the similar flange 70 is capable of being compressed, as illustrated in those figures.  Further, Haywood disclose the sample holder is pressed against the ledge in the side wall of the container to limit axial and lateral movement of the 

    PNG
    media_image6.png
    529
    494
    media_image6.png
    Greyscale


“and the flange comprises an upper surface and lower surface opposite the upper surface, with an entirety of the lower surface of the flange held in contact with the upper edge of the peripheral edge portion of the opening of the base member.”:  Haywood discloses via annotated Fig. 5 above, flange 70 comprises an upper surface and a lower surface opposite the upper surface, with an entirety of the lower surface of the flange is held in contact with the upper edge of the peripheral edge of the opening of the base member (base of container 12); further, annotated 



Claim 4: “wherein an outer surface of the side wall portion of the container body abuts against an inner surface of the first tubular portion of the base member while opposing the inner surface.”:  Haywood disclose the invention is to provide a container assembly for receiving a biological sample where the assembly includes a container having a closure cap and a removable sample holder having an open top that is closed by the closure cap when coupled to the container (Para. [0027], lines 1-5); this is illustrated in Figs. 3 and 5.

Claim 5: “wherein the lock includes an external thread that is provided in one of the first tubular portion and the second tubular portion and an internal thread that is provided in the other one of the first tubular portion and the second tubular portion and is threadedly engageable with the external thread.”:  Haywood disclose side wall 18 includes external threads 28 adjacent open top end 22 for mating with complementing threads on cap 14 (Para. [0087], lines 1-3, Figs. 1 and 2); inner surface 44 includes threads 48 for mating with threads 28 of container 12 (Para. [0090], lines 7-8, Figs. 1 

    PNG
    media_image7.png
    362
    427
    media_image7.png
    Greyscale


Claim 6: “wherein the flange of the container body is constituted by a thick portion that is relatively thick, and at least one of the bottom wall portion and the side wall portion of the container body includes a thin portion that is relatively thin and gas permeable.”:  Haywood discloses the container body (sample holder 16, Para. [0094], line 1, Fig. 3), has a flange (outer edge 72, Para. [0094], line 4, Fig. 3), having a relatively thick portion and the bottom wall portion of sample holder 16 is relatively thin 

    PNG
    media_image8.png
    280
    543
    media_image8.png
    Greyscale


Claim 7: “wherein the base member includes a bottom portion that is connected to a lower end of the first tubular portion or a vicinity thereof and extends inwardly of the first tubular portion as viewed in a vertical direction”:  Haywood disclose a bottom wall 20 is spaced from bottom edge 24 of side wall 18 by a cylindrical portion 33 in the bottom of container 12 (Para. [0088], line 6); illustrated below in annotated Fig. 4.

    PNG
    media_image9.png
    441
    595
    media_image9.png
    Greyscale

“the bottom portion of the base member extends inwardly of the first tubular portion from a position displaced upward from the lower end of the 

    PNG
    media_image10.png
    441
    595
    media_image10.png
    Greyscale


Claim 8: “wherein the base member includes a bottom portion that is connected to a lower end of the first tubular portion or a vicinity thereof and extends inwardly of the first tubular portion as viewed in a vertical direction,”:  Haywood discloses a bottom wall 20 is spaced from bottom edge 24 of side wall 18 by a cylindrical portion 33 in the bottom container 12 (Para. [0088], line 6); illustrated in annotated Fig. 4 above.
“the bottom portion of the base member closes an internal space of the first tubular portion,”:  Haywood discloses via Fig 4 (annotated Fig. 4 

    PNG
    media_image11.png
    441
    595
    media_image11.png
    Greyscale

“and the top plate portion of the lid body has a through hole that passes through the top plate portion in a thickness direction.”:  Haywood disclose cap 14 includes a top wall 50 coupled to side wall 40 (Para. [0091], line 1, Fig. 8; further, Haywood disclose a holes passes through the top plate 



    PNG
    media_image12.png
    240
    528
    media_image12.png
    Greyscale


Claim 11: “wherein the lid body includes a protruding portion that is accommodated inside the side wall portion of the container body and protrudes toward the bottom wall portion of the container body.”:  Haywood disclose side wall 18 includes external threads 28 adjacent open top end 22 for mating with complementing threads on 


    PNG
    media_image13.png
    414
    887
    media_image13.png
    Greyscale


Claim 18: “wherein the bottom wall portion of the container body is provided with one or more protrusions that protrude upward.”:  Haywood disclose protrusions (legs 96, 

    PNG
    media_image14.png
    414
    884
    media_image14.png
    Greyscale


Claim 19: “the one or more protrusions are in substantially circular shape or in arc shapes that constitute parts of the same circle as viewed in a vertical direction.”:  Haywood disclose protrusions (legs 96, Para. [0096], line 6, Fig. 5) are in arc shapes that constitute parts of the same circle as viewed in a vertical direction (illustrated in Fig. 7).

Claim 20: “wherein the side wall portion of the container body includes an overhanging portion that overhangs farther inward than a remaining portion as viewed in a vertical direction.”:  Haywood disclose container body (sample holder 16, Para. [0101], line 2, Fig. 5), includes an overhanging portion (outer edge 72, Para. [0102], line 1, 

Claim 21: “wherein the side wall portion of the container body is provided with a plurality of ribs each of which extends inward and that are disposed radially as viewed in a vertical direction.”:  Haywood discloses a plurality of ribs (tabs 84, Para. [0094], line 12, Figs. 1 and 2) and Haywood disclose a pair of tabs 84 are coupled to top wall 70 and extend in a substantially axial direction with respect to top wall 70 from top face 81; tabs 84 have a dimension and are oriented to enable the operator to lift and manipulate sample holder 16 (Para. [0094], lines 12-16).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0086830 A1-Haywood et al. (hereafter Haywood), as applied to claim 1 above, and further in view of US 2015/0231628 A1-Nozaki et al. (hereafter Nozaki)
Regarding claim 2, Haywood teaches the invention discussed above in claim 1. Haywood teaches a container body (sample receiving holder 16, Para. [0085], line 4).  However, Haywood does not teach a container body including a large-diameter portion 
For claim 2, Nozaki teaches an insertion-type culture container 113 (Para. [0067], lines 1-2, Fig. 1C (d)) that includes including a large-diameter portion that is located closer to the flange (flange 114, Para. [0077], line 14, Fig. 1C (d) and a small-diameter portion that is located closer to the bottom wall portion and has a smaller radial dimension than the large-diameter portion; illustrated in annotated Fig. 1C (d) below, which reads on the instant claim limitation of including a large-diameter portion that is located closer to the flange and a small-diameter portion that is located closer to the bottom wall portion and has a smaller radial dimension than the large-diameter portion.

    PNG
    media_image15.png
    226
    444
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the invention of Haywood to further include a similar container body (insertion-type culture container 113) with a including a large-diameter portion that is located closer to the flange and a small-diameter portion that is located closer to the bottom wall portion and has a smaller radial dimension than the large-diameter portion as taught by Nozaki, because Nozaki teaches it should be noted that the number of gaskets on the rear surface of the packaging container lid part main .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0086830 A1-Haywood et al. (hereafter Haywood), US 2015/0231628 A1-Nozaki et al. (hereafter Nozaki), and in further view of US 8058060 B2-Esser et al. (hereafter Esser).
Regarding claim 3, modified Haywood teaches the invention discussed above in claim 2.  Modified Haywood does teach a container body with outer surface projections located on the small-diameter portion and a tubular portion of the base member.  However, modified Haywood does not teach a container body with outer surface projections that are disposed radially in a vertical direction and each protrusion is configured to abut against an inner surface of the first tubular portion of the base member.
For claim 3, Esser teaches protrusions (protrusions 118,120,122,124) located on an outer surface of the a container body (culture insert 102) viewed in the vertical direction and each of which is configured to abut against an inner surface of the first tubular portion of the base member (plane member, Col. 7, line 3, Fig. 1, and Col. 8, line 65, Fig. 8 and Col. 3, lines 49-52), which reads on the instant claim limitation of a container body with outer surface projections that are disposed radially in a vertical 
It would have been obvious to one of ordinary skill in the art to take the modified invention of Haywood and further include protrusions (118, 120, 122, and 124 on a culture insert (Col. 8, line 65, Fig. 8) as taught by Esser, because Esser teaches protrusions of the second set and the third set of protrusions interact with the notches to prevent the culture insert from rotating (Col. 9, lines 63-65), further, Esser teaches the culture insert has three supports 124 for maintaining a minimum distance between the membrane 114 and a surface (Col. 9, lines 14-15).



Claims 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0086830 A1-Haywood et al. (hereafter Haywood) above, and further in view of US 2010/0255484 A1-Halverson et al. (Halverson)
Claim 9: “wherein the flange of the container body is constituted by a thick portion that is relatively thick”:  Haywood disclose the container body (sample holder 16, Para. [0094], line 1, Fig. 3), has a flange (outer edge 72, Para. [0094], line 4, Fig. 3), having a relatively thick portion and the bottom wall portion of sample holder 16 is relatively thin and permeable (Para. [0033], lines 3-4, Fig. 3); annotated Fig. 3 illustrates this above.

claim 9, Haywood teaches the invention discussed above in claim 1.  Haywood teaches a thick portion flange a container body (sample holder 16) and a relatively thin container body, also discussed above.  However, Haywood does not explicitly teach that the container body (sample holder 16) is transparent.
For claim 9, Halverson teaches a container body (liner 4) can be transparent (Para. [0072], line 7, Fig. 2), which reads on the instant claim limitation of a transparent container body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Haywood, to further include a transparent container body (liner 104) as taught by Halverson, because Halverson teaches the transparency affords seeing the liquid composition through the sidewall of the container and/or the sidewall of the liner (Para. [0079], lines 9-11).

Claim 10: “wherein the base member includes a bottom portion that is connected to a lower end of the first tubular portion or a vicinity thereof and closes an internal space of the first tubular portion.”:  Haywood disclose via Fig 4 (annotated Fig. 4 below), 

    PNG
    media_image11.png
    441
    595
    media_image11.png
    Greyscale

Regarding claim 12, Haywood. teaches the invention discussed above in claim 1.  Haywood teaches a lid (cap 14).  However, Haywood does not teach a lid (cap 14) including a small-diameter tubular nozzle portion protruding upward and a cap to close a tip of the nozzle portion.
For claim 12, Halverson teaches a small-diameter nozzle portion (port 132, Para. [0091], line 2, Fig. 2) protruding upward and a cap (cover 109, Para. [0091], line 3, Fig. 2), to close a tip of the nozzle portion (port 132, Fig. 2), which reads on the instant claim limitation of a lid including a small-diameter tubular nozzle portion protruding upward and a cap to close a tip of the nozzle portion, illustrated below in annotated Fig. 2.

    PNG
    media_image16.png
    332
    282
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the invention of Haywood to further include a small-diameter tubular nozzle (port 132) protruding upward on the lid body (lid 106) and a cap (cover 109) to close a tip of the nozzle portion as taught by Halverson, because Halverson teaches the cover 109 can be coupled to the port 132 of the lid 106 to close the opening 154 in the lid 106 and to seal the sample preparation system 100 from the environment (Para. [0091], lines 2-5, Fig. 2), further, Halverson teaches filtrate can be extracted and/or sampled from the adjacent port 132 (Para. [0103], lines 3-5).

Regarding claim 13, Haywood teaches the invention discussed above in claim 1.  However, Haywood does not teach a lid body having an inner lid including a top plate portion and an outer lid including a presser portion that is stacked on the top plate portion viewed in the thickness direction of the top plate portion and the second tubular portion that is connected to an outer peripheral edge of the presser portion.


    PNG
    media_image17.png
    586
    407
    media_image17.png
    Greyscale



Regarding claim 14, Haywood teaches the invention discussed above in claim 13.  However, Haywood does not teach an outer lid having an opening hole formed inside the presser portion and an inner lid with a port that is configured to overlap the opening hole and an upper end open to an outside and lower end open to an internal space of the container body.
For claim 14, Halverson teaches the collar 108 includes an inwardly-projecting lip 156, such that when the collar 108 is coupled to the container 102, the lip 156 of the collar 108 presses the lip 140 of the lid 106 into contact with the lip 144 of the liner 104, which is pressed into contact with the upper surface 146 of the container 102 (Para. [0086], lines 7-11, Fig. 2), which reads on the instant claim limitation of an outer lid having an opening hole formed inside the presser portion and an inner lid with a port that is configured to overlap the opening hole and an upper end open to an outside and lower end open to an internal space of the container body.
.


Claims 15-17 and are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0086830 A1-Haywood et al. (hereafter Haywood), US 2010/0255484 A1-Halverson et al.(hereafter Halverson) and in further view of US 2015/0231628 A1-Nozaki et al. (hereafter Nozaki)
Regarding claim 15, modified Haywood teaches the invention discussed above in claim 14.  Modified Haywood teaches an inner lid with a port.  However, modified Haywood does not teach four ports where the first and second ports are provided in the vicinity of the side wall portion of the container body and third and fourth ports are 
For claim 15, Nozaki teaches a sample packaging container 200 containing an inner lid (container lid part 202, Para. [0085], line 6, Fig. 15) having four ports (flow channel tubes 211-214) provided to the packaging container lid 202 (Para. [0085], lines 4-6, Fig. 15); where the first and second ports (213 and 214, Fig. 15) are provided in the vicinity of the side wall portion 204 and the third and fourth ports (211 and 212) are provided farther inward in a radial direction (Fig. 15), which reads on the instant claim limitation of four ports where the first and second ports are provided in the vicinity of the side wall portion of the container body and third and fourth ports are provided farther inward in a radial direction of the top plate than the first and second ports.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Haywood et al. and further include an inner lid with four ports, where the first port and second port (212 and 214, Fig. 15) are provided in the vicinity of the side wall portion of the container body (sample packaging container 200, Fig. 15) and the third and fourth ports are provided farther inward in a radial direction as taught by Nozaki, because Nozaki teaches the flow channel tubes that allow liquid and gas to be moved to/from the outside (Para. [0053], lines 4-5, Fig. 15).

Regarding claim 16, modified Haywood teaches the invention discussed above in claim 15.  Modified Haywood teaches a transparent inner lid (lid 106, Para. [0088], lines 1-3).  However, modified Haywood does not teach the third and fourth ports are provided at positions displaced from the central so as to avoid the central portion.

It would have been obvious to one of ordinary skill in the art to take the modified invention of Haywood and further include third and fourth ports (flow channel tubes, 211 and 212, Para. [0070], line 12) displaced from the central portion so as to avoid the central portion as taught by Nozaki, because Nozaki teaches the supply flow channel tube 211 and the discharge flow channel tube 212 used for the upper layer and the supply flow channel tube 213 and the discharge flow channel tube 214 used for the lower layer, namely, four tubes in total are used and the culture media are supplied and discharged through different flow channel tubes; thus, it is possible to avoid a mixture of a new culture medium and an old culture medium (Para. [0072], lines 13-21).

Claim 17: “wherein the transparent central portion of the inner lid has a recessed shape that is recessed downward.”:  Modified Haywood teaches a transparent lid (lid 106, Para. [0088], lines 1-3).  Further, Haywood discloses an inner lid (cap 14, having a recessed shape (Para. [0100], lines 7 and line 9, Figs. 2 and 10); illustrated below in annotated Fig. 10.

    PNG
    media_image18.png
    245
    713
    media_image18.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Regarding the bottom of pg. 8 and the top of pg. 9 of Applicant’s arguments, referring to the reference of Haywood and Applicant’s assertion that Haywood does not disclose or suggest that the flange is configured to be compressed, by a force acting upward from the upper edge of the peripheral edge portion and a force acting downward from the top plate portion, along a line of action that is parallel to the center line and that extends through the upper edge of the peripheral edge portion, which is the limitation presented in claim 1. 
 However, the flange 70 is configured to be compressed via the force applied to the device, via the coupling of the cap closure 14 and the flange 70 by the operator. Thus, the flange is capable of being compressed, as illustrated in Fig. 5 of Haywood and thus there is a force applied by the operator (via compression of the cap closure and flange 70) which would allow for a force acting upward from the upper ledge of the peripheral portion edge of the flange 70 and also causing the same force applied by the operator to act downward from the top plate along a line of action that would be parallel 
Regarding the middle of pg. 9 of Applicant’s arguments, where Applicant asserts the limitation of claim 1 discussed above in this section improves the sealing properties of the container and the container can hold its content more stably and safely.  Here, Applicant also asserts Haywood does not disclose or suggest the structure by the limitations of claim 1, nor the advantages enjoyed thereby.  However, Haywood does disclose the edge of the flange 70 complements in the inner dimension of the side wall 18 of the container, to limit movement of the sample holder, and thus, the sample in the container 12 (Para. [0102], lines 6-8, Fig. 5).  Therefore, the flange 70 of Haywood would assist in providing stable and safe transport of the sample in the container.  Additionally, it is obvious from Fig. 5 of Haywood the flange in conjunction with the cap 14, where the flange 70 is configured to be compressed, would also allow for an effective seal of the sample in the container as well.  Further, Haywood discloses the side wall 18 of container 12 comprises external thread 28 for mating with complementing threads on cap 14, thus, providing for a satisfactory seal of the container overall.

Regarding claims 9-10 and 12-14, which pertains to the use of Halverson.  Applicant asserts Halverson does not remedy the deficiencies of Haywood noted in Applicant’s arguments relative to claim 1.  However, teaches a transparent container body, presented in claims 9-10 of the instant application; a lid including a small-diameter tubular nozzle portion protruding upward and a cap to close a tip of the nozzle portion presented in claim 12 of the instant application; a lid body having an inner lid including a top plate portion and an outer lid including a presser portion that is stacked on the top plate portion viewed in the thickness direction of the top plate portion and the second tubular portion that is connected to an outer peripheral edge of the presser portion (claim 13 of the instant application); and an outer lid having an opening hole formed inside the presser portion and an inner lid with a port that is configured to overlap the opening hole and an upper end open to an outside and lower end open to an internal space of the container body (claim 14 of the instant application).  Claims 9-10 and 12-14 directly or indirectly depend on claim 1, and are rejected.
Regarding claims 15-17, which pertains to the use of Halverson and Nozaki.  Applicant asserts Halverson and Nozaki does not remedy the deficiencies of Haywood .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799